Third District Court of Appeal
                              State of Florida

                         Opinion filed April 4, 2018.

                             ________________

                              No. 3D15-2683
                        Lower Tribunal No. 14-32273
                            ________________

             Wells Fargo Bank, National Association, etc.,
                                  Appellant,

                                     vs.

                          Glenda Urbina, et al.,
                                  Appellees.


     An appeal from the Circuit Court for Miami-Dade County, Samantha Ruiz-
Cohen, Judge.

     McGlinchey Stafford, and N. Mark New, II, Karin L. Posser, Kevin Inman,
and William L. Grimsley (Jacksonville), for appellant.

    Wesoloski Carlson, P.A., and Erik D. Wesoloski, for appellee Western
Homes LLC.


Before SUAREZ, LAGOA, and SALTER, JJ.

     PER CURIAM.

     This is an appeal from an order granting final summary judgment in favor of

Appellee, Western Homes LLC, in a foreclosure action. Based on Western Homes
LLC’s concession of error, we reverse the summary judgment and remand for

further proceedings. See Deutsche Bank Tr. Co. Americas v. Beauvais, 188 So. 3d

938 (Fla. 3d DCA 2016), review denied sub nom. Aqua Master Ass'n, Inc., etc. v.

Deutsche Bank Nat'l Tr. Co. Americas, etc., SC16-732, 2018 WL 1136530 (Fla.

Mar. 2, 2018).

      Reversed and remanded.




                                      2